Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 02/08/2020/2.

Status of the Claims 
Independent claims 1, 19, 29 and 30 have been amended.
Claims 3 and 20 are canceled. 
Claims 1, 2, 4-19 and 21-30 remain in the Application.

Response to Arguments
Claim Interpretation
Applicant submits that:
With regard to claim 29, the Examiner finds sufficient support for the recited "means," and cites to particular examples contained in the Specification. While the Examiner is correct that claim 29 is intended to invoke 35 U.S.C. § 112(f) or 35 U.S.C. § 112, Sixth Paragraph, the Applicant notes that the support detected by the Examiner for the recited "means" of claim 29 is merely being used to justify the conclusion that 35 U.S.C. 

Regarding claim 29 the Examiner submits that 
The text of those sections of 35 U.S.C. 112(f) not included in this Office action can be found in the prior Office action date 11/09/2021.
Regarding claim 29, claims limitations “means for performing” and “means for transmitting” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because they use the generic place placeholder “means” coupled with the functional language “for performing, for transmitting” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. Regarding the above claim limitations, the corresponding structure can be found shown in Figures 3A, 3B and discussed in the specification in [0117]-[0119]. 
Thus consistent with Applicant remark above discussed, the Examiner submits that since the claim limitation(s) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 29 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalent thereof.

Claim Rejections - 35 USC § 103
Current independent claim 1 is amended to incorporate features of now canceled claim 3. 


    PNG
    media_image1.png
    258
    748
    media_image1.png
    Greyscale

According to claim 1, the transmitter device transmit[ting], to a positioning entity, one or more reports indicating the subset of subbands. 
This is subsequent to performing the required clear channel assessment (CCA). Considering that the CCA is the sensing of the channel and the channel is unoccupied, [0097] and [0125]-[0126], a position reference signal (PRS) transmission subframe to be included in a partial channel occupation time for a specific frequency band for a prescribed time period  position of an RE to which a PRS is mapped. That is, a PRS is transmitted subsequent to the CCA (determination of channel occupancy time) for all of a part of frequency bands, which have secured channel occupancy time, among a plurality of frequency bands. Thus, a reporting of effected subbands is transmitted. This is disclosed in [0129], as A UE can independently report a positioning-related measurement value on an unlicensed band and a positioning-related measurement value on a licensed band. Note, [0133]-[0134], further discloses the manner the reporting is done.

Independent claims 19, 29 and 30

Independent claims 19, 29 and 30 recite similar limitations, thus the same argument pertain to these claims.
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-11, 13-16, 1-20, 22-26, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20180054792 A1 hereinafter Lee in view of Zhou US 2017/0311173 A1.

Regarding claim 1. Lee discloses A method of wireless communication performed by a transmitter device, comprising: 
performing, at a first time during a positioning session, a clear channel assessment (CCA) procedure on each of a plurality of subbands in a shared spectrum frequency range; [0115], [0122]; [0132]; CCA performed during prescribed time period/first time for a plurality of subbands (the entire spectrum /whole frequency band is divided into relatively narrow frequency bands/ a plurality of subbands); CCA performed on each subband of the entire spectrum (shared spectrum) /whole frequency band; and 
transmitting, at a second time during the positioning session, positioning reference signals on a subset of subbands of the plurality of subbands that cleared the CCA procedure, transmitting a PRS subsequent to the CCA (determination of channel occupancy time); that is [0133]; transmission of the PRS for all of a part of frequency bands, which have secured channel occupancy time, among a plurality of frequency bands; and 
transmitting, to a positioning entity, one or more reports indicating the subset of subbands, for [0129] A UE can independently report a positioning-related measurement value on an unlicensed band and a positioning-related measurement value on a licensed band. 
However, Lee does not explicitly discloses shared spectrum frequency range.
Zhou discloses shared spectrum frequency range, [0321]; determining a range of a new available shared spectrum, and the range includes a frequency-domain range and a time-domain range. Scheduling an LTE resource on the shared spectrum needs to conform to an adjusted new resource constraint.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filling date to modify Lee with Zhou to provide a sharing method to allocate resources, see Abstract.

Regarding claim 2. Lee discloses, wherein the shared spectrum comprises a combination of licensed and unlicensed spectrum or unlicensed spectrum only, [0095]; combination of L-Cell operating on a legacy licensed band with U-cell operating on an unlicensed band. 

Regarding claim 4. Lee discloses, wherein each of the positioning reference signals transmitted on the subset of subbands comprises a plurality of resource blocks, [0085]: A transmission bandwidth of the PRS may be configured independently and is transmitted to a frequency band of 6, 15, 25, 50, 75 or 100 resource blocks (RBs).  

Regarding claim 8. Lee discloses, wherein the transmitter device comprises a base station,  [0133]: transmitter device is eNB, the eNB transmits the PRS.

Regarding claim 9. Lee discloses, further comprising: receiving one or more reports indicating a set of subbands over which at least one neighboring base station transmitted positioning [0127], [0129], A UE can independently report a positioning-related measurement value on an unlicensed band and a positioning-related measurement value on a licensed band; by neighboring eNB. For example, the UE can report RSTD and RSTD quality for an unlicensed band and a licensed band, respectively; where, [0133]: transmission of the PRS for all of a part of frequency bands, which have secured channel occupancy time, among a plurality of frequency bands. 

Regarding claim 10. Lee discloses, wherein the one or more reports for the at least one neighboring base station are received directly from the at least one neighboring base station, [0124], [0125]: signal received d via a predefined coordination or a coordination of eNBs via a signal between the eNBs.

Regarding claim 11. Lee discloses, wherein a user equipment (UE) served by the base station is a positioning entity, the method further comprising: transmitting, to the UE, the one or more reports from each of the at least one neighboring base station, [0129] A UE can independently report a positioning-related measurement value on an unlicensed band and a positioning-related measurement value on a licensed band. For example, the UE can report RSTD and RSTD quality for an unlicensed band and a licensed band, respectively. 

Regarding claim 13. Lee discloses, wherein a location server engaged in the positioning session with a UE served by the base station is a positioning entity, [0086]: a position management server of a network to measure PRSs, and for PRS configuration information of the neighboring cells, the method further comprising: transmitting, to the location server, the one or more reports from each of the at least one neighboring base station, for [0129] A UE can independently report a positioning-related measurement value on an unlicensed band and a positioning-related measurement value on a licensed band. For example, the UE can report RSTD and RSTD quality for an unlicensed band and a licensed band, respectively. 

Regarding claim 14. Lee discloses, wherein the one or more reports from each of the at least one neighboring base station is received within a threshold period of time after transmission of the positioning reference signals by the at least one neighboring base station, [0144]; UE may report subsequent to PRS transmission and information on a PRS transmission period (threshold period after PRS transmission) according to a plurality of the subbands.

Regarding claim 15. Lee discloses, wherein the transmitter device comprises a UE, see Fig 14. 

Regarding claim 16. Lee discloses, wherein the subset of subbands comprises a plurality of contiguous subbands, [0122]; a plurality of 20 MHz bands of the whole 80 MHz spectrum. 

Regarding claim 19. Lee discloses A transmitter device, comprising: a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: perform, at a first time during a positioning session, a clear channel assessment (CCA) procedure on each of a plurality of subbands in a shared spectrum frequency range; [0115], [0122]; [0132]; CCA performed during prescribed time period/first time for a plurality of subbands (the entire spectrum /whole frequency band is divided into relatively narrow frequency bands/ a plurality of subbands); CCA performed on each subband of the entire spectrum (shared spectrum) /whole frequency band; and 
transmit, via the at least one transceiver, at a second time during the positioning session, positioning reference signals on a subset of subbands of the plurality of subbands that cleared the CCA procedure, transmitting a PRS subsequent to the CCA (determination of channel occupancy time); that is [0133]; transmission of the PRS for all of a part of frequency bands, which have secured channel occupancy time, among a plurality of frequency bands; and 
transmit, via the at least one transceiver, to a positioning entity, one or more reports indicating the subset of subbands, [0129] A UE can independently report a positioning-related measurement value on an unlicensed band and a positioning-related measurement value on a licensed band.
Zhou discloses shared spectrum frequency range, [0321]; determining a range of a new available shared spectrum, and the range includes a frequency-domain range and a time-domain range. Scheduling an LTE resource on the shared spectrum needs to conform to an adjusted new resource constraint.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filling date to modify Lee with Zhou to provide a sharing method to allocate resources, see Abstract.

Regarding claim 20. Lee discloses The transmitter device of claim 19, wherein the at least one processor is further configured to: cause the at least one transceiver to transmit, to a positioning entity, one or more reports indicating the subset of subbands, for [0129] A UE can independently report a positioning-related measurement value on an unlicensed band and a positioning-related measurement value on a licensed band. For example, the UE can report RSTD and RSTD quality for an unlicensed band and a licensed band, respectively. 

Regarding claim 22. Lee discloses, wherein the transmitter device comprises a base station, [0133]: transmitter device is eNB, the eNB transmits the PRS. 

Regarding claim 23. Lee discloses, wherein the at least one processor is further configured to: receive, via the at least one transceiver, one or more reports indicating a set of subbands over which at least one neighboring base station transmitted positioning reference signals during the positioning session, [0129], A UE can independently report a positioning-related measurement value on an unlicensed band and a positioning-related measurement value on a licensed band. For example, the UE can report RSTD and RSTD quality for an unlicensed band and a licensed band, respectively; where, [0133]: transmission of the PRS for all of a part of frequency bands, which have secured channel occupancy time, among a plurality of frequency bands. 

Regarding claim 24. Lee discloses, wherein the one or more reports for the at least one neighboring base station are received directly from the at least one neighboring base station, [0124], [0125]: signal received d via a predefined coordination or a coordination of eNBs via a signal between the eNBs. 

Regarding claim 25. Lee discloses The transmitter device of claim 23, wherein: a user equipment (UE) served by the base station is a positioning entity, and the at least one processor is further configured to cause the at least one transceiver to transmit, to the UE, the one or more reports from each of the at least one neighboring base station, for [0129] A UE can independently report a positioning-related measurement value on an unlicensed band and a positioning-related measurement value on a licensed band. For example, the UE can report RSTD and RSTD quality for an unlicensed band and a licensed band, respectively. 

Regarding claim 26. Lee discloses The transmitter device of claim 23, wherein: a location server engaged in the positioning session with a UE served by the base station is a positioning entity, [0086]: a position management server of a network to measure PRSs, and for PRS configuration information of the neighboring cells, and the at least one processor is further configured to cause the at least one transceiver to transmit, to the location server, the one or more reports from each of the at least one neighboring base station for [0129] A UE can independently report a positioning-related measurement value on an unlicensed band and a positioning-related measurement value on a licensed band. For example, the UE can report RSTD and RSTD quality for an unlicensed band and a licensed band, respectively. 
 
Regarding claim 29. Lee discloses means for performing, at a first time during a positioning session, a clear channel assessment (CCA) procedure on each of a plurality of subbands in a shared spectrum frequency range; [0115], [0122]; [0132]; CCA performed during prescribed time period/first time for a plurality of subbands (the entire spectrum /whole frequency band is divided into relatively narrow frequency bands/ a plurality of subbands); CCA performed on each subband of the entire spectrum (shared spectrum) /whole frequency band; 
means for transmitting, at a second time during the positioning session, positioning reference signals on a subset of subbands of the plurality of subbands that cleared the CCA procedure, transmitting a PRS subsequent to the CCA (determination of channel occupancy time); that is [0133]; transmission of the PRS for all of a part of frequency bands, which have secured channel occupancy time, among a plurality of frequency bands; and 
means for transmitting, to a positioning entity, one or more reports indicating the subset of subbands, [0129] A UE can independently report a positioning-related measurement value on an unlicensed band and a positioning-related measurement value on a licensed band.
Zhou discloses shared spectrum frequency range, [0321]; determining a range of a new available shared spectrum, and the range includes a frequency-domain range and a time-domain range. Scheduling an LTE resource on the shared spectrum needs to conform to an adjusted new resource constraint.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filling date to modify Lee with Zhou to provide a sharing method to allocate resources, see Abstract.

Regarding claim 30. Lee discloses A non-transitory computer-readable medium storing computer-executable instructions, the computer-executable instructions comprising: at least one instruction instructing a transmitter device to perform, at a first time during a positioning session, a clear channel assessment (CCA) procedure on each of a plurality of subbands in a shared spectrum frequency range; [0115], [0122]; [0132]; CCA performed during prescribed time period/first time for a plurality of subbands (the entire spectrum /whole frequency band is divided into relatively narrow frequency bands/ a plurality of subbands); CCA performed on each subband of the entire spectrum (shared spectrum) /whole frequency band; and 
at least one instruction instructing the transmitter device to transmit, at a second time during the positioning session, positioning reference signals on a subset of subbands of the plurality of subbands that cleared the CCA procedure, transmitting a PRS subsequent to the CCA (determination of channel occupancy time); that is [0133]; transmission of the PRS for all of a part of frequency bands, which have secured channel occupancy time, among a plurality of frequency bands; and 
at least one instruction instructing the transmitter device to transmit, to a positioning entity, one or more reports indicating the subset of subbands, [0129] A UE can independently report a positioning-related measurement value on an unlicensed band and a positioning-related measurement value on a licensed band.
Zhou discloses shared spectrum frequency range, [0321]; determining a range of a new available shared spectrum, and the range includes a frequency-domain range and a time-domain range. Scheduling an LTE resource on the shared spectrum needs to conform to an adjusted new resource constraint.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filling date to modify Lee with Zhou to provide a sharing method to allocate resources, see Abstract.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20180054792 A1 hereinafter Lee in view of in view of Zhou US 2017/0311173 A1 and further in view of Luo et al. US 2016/0309498 A1 hereinafter Luo.

Regarding claim 12 Lee as modified with Zhou does not disclose but Luo discloses wherein the transmitting the one or more reports from each of the at least one neighboring base station comprises: transmitting the one or more reports from each of the at least one neighboring base station to the UE in a medium access control (MAC) control element (CE) or in downlink control information (DCI), Luo discloses a base station reporting/transmitting to UE in DCI: for instance, [0036] A base station may schedule a UE 115 by sending grants via a physical downlink control channel (PDCCH). PDCCH grants may be associated with the carrier they are sent on, or for another carrier (i.e., cross carrier scheduling). PDCCH carries downlink control information (DCI) in control channel elements (CCEs), which may include of nine logically contiguous resource element groups (REGs), where each REG contains 4 resource elements (REs). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Lee and Zhou with Luo to support scheduling assignments, UL resource grants, transmission scheme, UL power control, hybrid automatic repeat request (HARQ) information, modulation and coding scheme (MCS) and other information. The size and format of the DCI messages can differ depending on the type and amount of information that is carried by the DCI, see [0036].


Claim 17, 18, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20180054792 A1 hereinafter Lee in view of in view of Zhou US 2017/0311173 A1 and further in view of Throla et al. US 20190349815 A1 hereinafter Throla.

Regarding claim 17. Lee as modified with Zhou does not disclose the claimed invention except explicitly, wherein the subset of subbands comprises at least one non-contiguous subband.
	Throla discloses wherein the subset of subbands comprises at least one non-contiguous subband, [0034], continuous subbands. However, non-contiguous allocations of sub -bands may be considered and/or supported. Non-contiguous allocation may be a feasible assumption at least for the network entity transmitter, such as a gNB transmitter.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Lee and Zhou with Throla to support non-adjacent BWP. 

Regarding claim 18. Lee discloses, further comprising: puncturing a positioning reference signal to be transmitted on the at least one non-contiguous subband, Throla discloses wherein the subset of subbands comprises at least one non-contiguous subband, [0034], continuous subbands. However, non-contiguous allocations of sub -bands may be considered and/or supported. Non-contiguous allocation may be a feasible assumption at least for the network entity transmitter, such as a gNB transmitter.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Lee and Zhou with Throla to support non-adjacent BWP. 

Regarding claim 27. Lee discloses, wherein the transmitter device comprises a UE, fig. 14, and wherein: the subset of subbands comprises a plurality of contiguous subbands the subset of subbands comprises at least one non-contiguous subband, or a combination thereof, [0122]; a plurality of 20 MHz bands of the whole 80 MHz spectrum. 
Lee as modified with Zhou does not disclose non-contiguous subband.
Throla discloses wherein the subset of subbands comprises at least one non-contiguous subband, [0034], continuous subbands. However, non-contiguous allocations of sub -bands may be considered and/or supported. Non-contiguous allocation may be a feasible assumption at least for the network entity transmitter, such as a gNB transmitter.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Lee and Zhou with Throla to support non-adjacent BWP. 

Regarding claim 28. Lee discloses, wherein the at least one processor is further configured to: puncture a positioning reference signal to be transmitted on the at least one non-contiguous subband, [0122]; a plurality of 20 MHz bands of the whole 80 MHz spectrum. 
Lee as modified with Zhou does not disclose non-contiguous subband.
Throla discloses wherein the subset of subbands comprises at least one non-contiguous subband, [0034], continuous subbands. However, non-contiguous allocations of sub -bands may be considered and/or supported. Non-contiguous allocation may be a feasible assumption at least for the network entity transmitter, such as a gNB transmitter.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Lee and Zhou with Throla to support non-adjacent BWP. 

 Allowable Subject Matter
Claims 5-7 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5, is indicated allowable because no reference alone or in combination is found to disclose the combination of feature requiring that transmission of the plurality of resource blocks begins at the second time, and wherein the one or more reports further includes the second time.

Claim 6 is indicated allowable because no reference alone or in combination is found to disclose repetitive transmissions of the position reference signals. The closest prior art Lee discloses plurality of frequency bands transmitting a PRS subsequent to the CCA (determination of channel occupancy time); for instance, [0133] teaches transmission of the PRS for all of a part of frequency bands, which have secured channel occupancy time, among a plurality of frequency bands. Where Lee teaches a positioning-related measurement value on an unlicensed band and a positioning-related measurement value on a licensed band, Lee does however not teach the positioning reference signals comprises transmitting a plurality of repetitions of the positioning reference signals.
Claim 21 recites similar limitations as recited in claim 6, thus would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Claim 7 depends from claim 6.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414